During an updated review of the prior art the Examiner found new references that apply to claims that were previously indicated as being allowable.  As such the following action cannot be made final.

Claims 10 to 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As noted in the previous office action, viscosity is temperature dependent such that a limitation to a viscosity without an indication of the temperature is considered to be indefinite.  Applicants have corrected this issue in most instances but did not make such a correction to the solvent in claim 10.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al.
	Matsumoto teaches thermally conductive silicone compositions as can be seen in paragraphs 12 and on.  Of particular importance for this anticipation rejection attention is directed to the examples starting in paragraph 87.  Component A-1 corresponds to the claimed low molecular weight silicone oil, having an approximate molecular weight of 700, and A-2 corresponds to the claimed high molecular weight silicone oil, having an approximate molecular weight of 80,0001
	With this in mind see Table 2, for instance Example 5, in which the total weight of the composition is about 1922 grams.  This corresponds to 100/1922 or 5.2 wt% low molecular weight silicone oil and 70/1922 or 3.6 wt% high molecular weight silicone oil.  As component J there is fumed silica having a specific surface area of 120 m2/g which meets the claimed thermally conductive filler2.  This anticipates claim 1.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto.
	For claim 4, see paragraph 12 which teaches that the composition has a viscosity of from 10 to 1,000 Pa.s which fully embraces the claimed range.  From this one having ordinary skill in the art would have found the preparation of a silicone composition with a viscosity within the claimed range obvious, during routine experimentation and/or optimization of the useful viscosity range disclosed by Matsumoto.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claim 1 above, and further in view of JP 2009-209230 (English language translation supplied).
	Matsumoto do not specifically teach the addition of a solvent to the composition therein.  Paragraph 3 refers to Patent Literature 2 (JP 4656340) as teaching the addi-tion of a high boiling solvent to attain higher conductivity.  The Examiner notes that this document is a member of the same patent family as JP 2009-209230.
	JP 2009-209230 teach the addition of a high boiling solvent to a silicone compo-sition.  See for instance component (G) having a boiling point of from 80 to 360oC, which overlaps to a significant extent with the claimed boiling point such that one having ordinary skill in the art would have found the selection of a solvent with a boiling point as claimed obvious.  As described on page 6 of 8, the solvent serves to lower the viscosity and improve thermal conductivity and handling properties.  This solvent is added in an amount of from .1 to 40 parts compound (A) which corresponds to the silicone oils.
	From this one having ordinary skill in the art would have found the addition of a solvent having a boiling point as claimed to the composition of Matsumoto obvious, with the expectation of obtaining the properties and benefits known to be associated there-with.  In this manner the instant claim is rendered obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto  as applied to claim 1 above, and further in view of Fukui and JP 2009-209230 (English language translation supplied).
	As previously noted, Example 5 in Matsumoto show a composition containing 5.2 parts low molecular weight silicone oil., 3.8 parts high molecular weight oil and 88 parts of a thermally conductive filler.  This also contains .72 parts by weight of a crosslinker (the SiH containing compounds) and 1.5 parts by weight of a coupling agent (component I).  This also contains an inhibitor and a catalyst but not in amounts as claimed..
	Regarding the claimed amounts of such please see paragraphs 53 and 56 which teaches various amounts of such components.  Note too that adjusting the amounts of catalyst, in an effort to optimize the catalytic results without using more than necessary, would have been well within the skill of the ordinary artisan, as it adjusting the amount of reaction inhibitor in an effort to control reaction time and conditions.  In this manner these components in the claimed composition would have been obvious to one having ordinary skill in the art.
	Thus the composition shown in Example 5 meets and/or renders obvious all aspects the claimed composition with the exception of 1) specifying the surface area of the thermally conductive filler present in the range of 50 to 95 wt% and 2) including a solvent.
	Regarding this first difference, note that Fukui et al. teach a silicone composition that is thermally conductive.  Column 6, lines 21 and on, teach that a most preferred embodiment is alumina powder (used in Example 5) having a specific surface area not exceeding 5.0 m2/g.  This is, in fact, a very commonly used type of thermally conductive filler.
	From this one having ordinary skill in the art would have found the selection of such a known and preferred alumina filler to have been obvious as the alumina filler in Matsumoto such that the skilled artisan would have found the selection of alumina hav-ing a specific surface area of greater than 1 to have been obvious.
	Regarding the second difference, as noted above, Matsumoto et al. teach the addition of a high boiling solvent to similar compositions to improved conductivity.  As can be seen from JP 2009-209230, page 6/8, this filler can be added in an amount of from .1 to 40 wt% which embraces the claimed range such that one having ordinary skill in the art would have found the addition of a solvent in an amount of from .1 to 5 wt% to have bene obvious, with the expectation of reducing viscosity and improving thermal conductivity properties.

The remaining claims are neither taught nor suggested by the prior art.
	For claim 2 the Examiner notes that she was unable to find anything that would suggest a viscosity as claimed for the composition as found in claim 1.  Matsumoto teaches a composition viscosity of from 10 to 1,000 which is significantly lower than that claimed.  See paragraph 81.  The Examiner was able to find numerous references which discussed viscosities within the range as found in Matsumoto but none that taught or suggested a higher viscosity with the combination of components as claimed.
	For claims 5, 6 and 8 to 15 again it is the combination of the three different fillers having different surface areas, as claimed, with the different silicone oils that render the claims both novel and unobvious.  Young is cited as being of general interest as this reference teaches a combination of three different thermally conductive fillers with different specific surface areas but fails to teach or suggest ones within each of the three claimed ranges.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
5/11/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	



    
        
            
    

    
        1 Please see the attached KF-96 correlation sheet for polydimethylsiloxane fluid, viscosity verses molecular weight.
        2 See US 9,428,680, column 11, line 55, which supports this statement.